Citation Nr: 1503423	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder (claimed as breathing problems), to include as due to asbestos exposure. 

2.  Entitlement to service connection for residuals of a left eye injury. 



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case in February 2013 for a hearing with a Veterans Law Judge.  Subsequently, a hearing was held at the RO before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.  

The Veterans Law Judge held the record open for a 60-day period following the December 2013 hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional VA treatment records along with a written waiver of the RO's initial consideration.  

In addition to a paper claims file, there is a Virtual VA claims file associated with the Veteran's case.  A review of Virtual VA reveals documents that are duplicative of those in the paper claims file, with the exception of the December 2013 hearing transcript.  The Veterans Benefits Management System (VBMS) also contains documents that are duplicative of those in the paper claims folder with the exception of a pertinent January 2014 brief from the Veteran's representative. 


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO denied service connection for breathing problems due to asbestos exposure.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the December 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder. 


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied service connection for breathing problems due to asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 2008 rating decision is new and material, and the claim for service connection for breathing problems due to asbestos exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for breathing problems secondary to asbestos exposure in a December 2008 rating decision, finding that there was no indication that the Veteran's current breathing disorder was related to active service.  In particular, the RO notes that the service treatment records were negative for complaints or treatment of breathing problems, and the evidence did not show asbestos exposure. The Veteran was provided notice of this decision and his appellate right, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the Board finds that the December 2008 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the December 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, the Veteran presented testimony at a December 2013 hearing that a number of current respiratory symptoms first manifested in service at Fort Benning Georgia, as a result of floor boards believed to contain asbestos.  In addition, the Veteran referred to the documented treatment of bronchitis in service as the first manifestation of a current respiratory disorder.  This new evidence addresses the reason for the previous denial; that is, incurrence of a disability in service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a respiratory disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is reopened. 



REMAND

The Veteran has contended that he has a respiratory disorder that is related to in-service asbestos exposure.  He has also asserted that he has a left eye disorder related to an in-service eye injury.  In this case, remand is necessary to obtain VA examinations, relevant medical records, and Social Security records. 

With respect to a respiratory disorder, the Veteran testified that, during basic training in 1984, the floors of the barracks were buffed several times and chemicals containing asbestos were released into the air from the stripping.  See Board Hearing Transcript at 17-18.  In addition, the Veteran states that he was treated for bronchitis during active duty.  In this regard, service records reflect treatment for bronchitis in December 1985 with noted symptoms of a productive cough, hoarseness, chest congestion, and vomiting.  The Veteran testified at the Board hearing that he experienced persistent respiratory symptoms during and after service.  In addition, he stated that he currently has breathing problems, such as a chronic cough, sputum, shortness of breath, and was treated for a lung infection around 2009 to 2010.  See Board hearing transcript at 19.  The Veteran has claimed that these respiratory symptoms have been ongoing since service. 

With respect to the Veteran's claim of entitlement to service connection for a left eye disorder, he has asserted that he injured his left eye when a tree branch struck his eye during a night exercise and pieces from the branch were lodged in his eye.  The Veteran testified that he was immediately treated by a medic who taped up his eye and told him his eye had been scratched.  See Board hearing transcript at 6-8.  His current symptoms include a growth in his left eye, blurred vision, eye irritation, and decreased visual acuity.  These symptoms are consistent with those reported during a December 2010 VA ophthalmology consultation.  However, during the consultation, the Veteran provided a history of being struck in the left eye by a tree branch, without any residuals.  The VA examiner diagnosed the Veteran with retinal drusen affecting both eyes that the examiner determined that the disability was more likely familial in origin rather than age-related. 

Based on the foregoing, the Board finds that the Veteran should be afforded VA examinations in connection with his claims for service connection of a respiratory disorder and a left eye disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board also notes that there appear to be outstanding private medical records.  During the hearing, the Veteran identified relevant records from Emory Medical Center (now known as Eastside Medical Center) in Atlanta, Georgia, dated from 2009 to 2010.  See Board hearing transcript at 19.  In addition, the Veteran indicated that he sought treatment at Charity Hospital in New Orleans, Louisiana, several years following separation from active service.  See Board Hearing Transcript at 25-27.  Therefore, the AOJ should attempt to obtain any outstanding private medical records.

Likewise, the Veteran stated that he sought treatment for breathing problems and eye problems at the VA Medical Center in Atlanta around 2007 or 2008.  See Board hearing transcript at 14.  However, the record does not contain VA treatment records prior to May 2009.  As such, the Board finds that the AOJ should obtain pertinent VA treatment records from 2007 to May 2009 and records dated from December 2013 to the present. 

Moreover, during the Board hearing, the Veteran's representative reported that the Veteran is in receipt of Social Security Administration (SSA) disability benefits that may be relevant to the issues on appeal.  See Board Hearing Transcript at 3-5.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ should attempt to secure any SSA decision to grant or deny benefits and the records upon which the decision was based.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder and a left eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for medical records from Emory Medical Center (Eastside Medical Center) dated from 2009 to 2010 and Charity Hospital in New Orleans, Louisiana, dated from 1987 to 2005.  See Board hearing transcript at 19 and 27.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in Atlanta, Georgia, dated prior to May 2009 and dated from December 2013 to the present.

2.  The AOJ should a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current respiratory disorders.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and events therein.  In rendering this opinion, the examiner should consider the December 1985 in-service treatment for bronchitis and the Veteran's testimony that he was exposed to asbestos from chemicals in the barrack's floors.  In addition, the examiner should comment upon the significance, if any, of the Veteran's post-service history of smoking.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all left current eye disorders.  

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current eye disorder manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner is asked to consider that the Veteran has testified that he was struck in the left eye by a tree branch in service.  The examiner is also asked to consider the December 2010 VA ophthalmology note indicating that the Veteran was diagnosed with retinal drusen of the bilateral eyes. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


